                                                      U.S. Department of Justice
[Type text]
                                                      United States Attorney
                                                      Southern District of New York

                                                       86 Chambers Street
                                                       New York, New York 10007


                                                       June 29, 2021

BY ECF and Federal Express

Honorable Ronnie Abrams
United States District Judge
Thurgood Marshall United States Courthouse
40 Foley Square
New York, New York 10007

               Re:     Susan V. Wallace v. Christine Wormuth, 18 Civ. 6525 (RA) (SN)

Dear Judge Abrams:

        This Office represents defendant Christine Wormuth (“Defendant”), the Secretary of the
Army, in the above-referenced case. We write to follow up on our letter dated June 16, 2021, to
request that the record of the proceedings before the Merit Systems Protection Board (“MSPB”)
related to Plaintiff’s claims be filed under seal, with a redacted version to be filed with the Clerk
of Court by DVD.

        On June 16, 2021, Defendant filed a letter motion for leave to file the MSPB record by
DVD, due to the size of the record. (Dkt. No. 112.) Defendant simultaneously mailed the Court
a DVD containing a copy of the record. (Id.) On June 17, 2021, the Court granted Defendant’s
request. (Dkt. No. 123.) We subsequently determined that portions of the record consist of
communications protected by the attorney-client and/or work product privileges, or reference
Equal Employment Opportunity (“EEO”) complaints or requests for accommodation by specific
U.S. Army Corp of Engineers (“USACE”) employees. The record contains such materials
because Plaintiff was employed as an attorney in the USACE Office of Counsel, and certain of
the communications in the record reflect discussions involving or among attorneys concerning
legal issues arising in the context of litigation, contract negotiations, or other legal matters.

       Accordingly, we write in accordance with Section 5.A.iii of Your Honor’s Individual
Practices to request a protective order pursuant to Federal Rule of Civil Procedure 5.2(e),
permitting the Government to redact privileged portions of the MSPB record in the public
version while submitting an unredacted record to the Court for its review. Defendant has
conferred with counsel for Plaintiff, who does not object to the redactions.

        Defendant’s proposed redactions affect only a small portion of the MSPB record and,
given the nature of the redacted material, are proper. While judicial documents are accorded a
presumption of public access, see Lugosch v. Pyramid Co. of Onondaga, 435 F.3d 110, 119-20
(2d Cir. 2006), courts may issue protective orders permitting the redaction of information for
“good cause,” Fed. R. Civ. P. 5.2(e)(1). “The Second Circuit has set forth a three-part analysis
for determining whether documents relating to a lawsuit must be made available to the public.”
   The Honorable Ronnie Abrams
   Page 2 of 2

   Stern v. Cosby, 529 F. Supp. 2d 417, 420 (S.D.N.Y. 2007). First, the court must determine
   whether the documents at issue are “‘judicial documents.’” Id. at 420 (quoting Lugosch, 435
   F.3d at 119). Second, the court must determine the “weight of the presumption” of public
   access. Id. Third, the court must weigh countervailing interests against the presumption. Id.
   Here, the majority of the material redacted from the public version of the MSPB record consists
   of communications protected by the attorney-client and/or work product privileges. The
   protection of such communications constitutes a “countervailing value” that weighs against the
   presumption of public access. See, e.g., Brown v. Maxwell, 929 F.3d 41, 47 n.13 (2d Cir. 2019)
   (“Examples of such countervailing values may include, depending on the circumstances . . . the
   protection of attorney-client privilege.” (citing Lugosch, 435 F.3d at 125)). Similarly, the
   redaction of the names of USACE employees who filed EEO complaints or requested reasonable
   accommodations are intended to protect those individuals’ privacy interests—which likewise
   constitute countervailing interests weighing against the presumption of public access. See, e.g.,
   Massey v. FBI, 3 F.3d 620, 624 (2d Cir. 1993) (“[I]ndividuals, including government employees
   and officials, have privacy interests in the dissemination of their names.”). These countervailing
   interests supporting the Government’s redactions overcome the presumption of public access that
   attaches to the MSPB record.

           For the foregoing reasons, Defendant respectfully requests that the Court permit
   Defendant to maintain the proposed redactions in the version of the MSPB record that will be
   filed with the Clerk of Court by DVD. In accordance with Your Honor’s Individual Practices,
   enclosed is a copy of the portions of the MSPB record with proposed redactions, with those
   proposed redactions denoted, as well as a copy of the redacted record that we propose to file with
   the Clerk of Court.

          We thank the Court for its attention to this request.

                                                   Respectfully submitted,

                                                   AUDREY STRAUSS
                                                   United States Attorney for the
                                                   Southern District of New York

                                              By: /s/ Rachael L. Doud
Application granted. The proposed                 RACHAEL L. DOUD
redactions to the MSPB record are                 JENNIFER C. SIMON
appropriate, and Defendant may                    Assistant United States Attorneys
file the redacted version with the                86 Chambers St., 3rd Floor
Clerk of Court.                                   New York, New York 10007
                                                  (212) 637-3274
SO ORDERED.


_______________________
Hon. Ronnie Abrams
07/09/2021
